Citation Nr: 1309039	
Decision Date: 03/18/13    Archive Date: 03/25/13	

DOCKET NO.  10-42 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Whether an overpayment of education benefits in the calculated amount of $14,855.15 was properly created.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Active service with the Army from October 2003 to January 2004 has been reported.  Active service with the Army National Guard from January 2005 to January 2008 has been documented.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the VARO in St. Louis, Missouri, that determined that an overpayment had been created in the amount of $14,855.15 because the appellant, who is without representation, had already received Montgomery GI Bill Chapter 30 benefits for the same terms she received Department of Defense tuition assistance.  

For reasons which will be set forth below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant should further action be required.


REMAND

The record is currently inadequate for the purpose of rendering a fully informed decision.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist a Veteran in developing facts pertinent to a claim.  Escher v. Brown, 4 Vet. App. 371, 377 (1993).  

Firstly, the issue for both the appellant and VA must be clarified. The appeal involves the appellant's disagreement with the creation of the debt. The appellant has maintained that the overpayment in the amount of $14,855.15 was the result of administrative error on the part of the VA. Although she argues that she was always informed on her inquiries that she was entitled to both benefits under Chapter 30 and "TOP-UP," she does not appear to be presently contending that she was entitled to both benefits as a matter of fact and law.  However, in its Statement of the Case issued in August 2010, it appears that the RO misconstrued the issue as eligibility for both benefits. 

The law provides that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness. See Schaper  v. Derwinski, 1 Vet. App. 430 (1991). A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time. See 38 C.F.R. § 1.911(c)(1)(2010); see also VAOPGCPREC 6-98. The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination. See Schaper , 1 Vet. App. at 434. 

Review of the evidentiary record suggests that some of the assessed indebtedness in question may have been recouped. Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must consider the entire amount calculated. There is no clear audit in the record showing how the debt was calculated or indicating the amount of any repayments. 

Given the claimant's contentions and in light of the Schaper ruling, the appellant is advised that she may request a waiver of indebtedness, if the RO determines that the debt is valid. If the debt is determined to be valid, and the appellant requests waiver of recovery of overpayment, VA must ask the Veteran to submit a financial status report (FSR). 

A review of the evidence of record discloses that in an application for VA education benefits under the Selected Reserve Educational Assistance Program of the Montgomery GI Bill received in August 2004, the appellant indicated she was not on active duty at that time, but was planning to start school in August 2004.  When asked whether she was on active duty or in the selective Reserve, and, if so, was she receiving or did she receive or did she expect to receive Non-VA educational benefits (such as tuition assistance) from the Armed Forces or the Public Health Service for the same period when she expected to receive educational assistance, she checked the block for "yes."  She stated the educational benefit was tuition assistance.  Elaboration was not provided and the record does not reflect VA sought clarification.  

Of record is a January 2010 Top-Up Counseling Information Sheet for GOARMY ED STUDENTS signed by the Appellant in which she acknowledged awareness that in order to receive Top-Up benefits, she had to be deemed eligible under the Montgomery GI bill.  She acknowledged that she understood the type of entitlement was limited to 36 months and was limited to the actual portion of the cost of tuition for the course not being paid for by the Army and it was also further limited by the monthly VA rate cap that she would receive if she were taking the course as a Appellant and was not having any portion of the course paid for by the Army.

In a letter dated February 18, 2010, she was informed that tuition assistance Top-Up payment in the amount of $4,017.27 was being processed.  She was told that this represented payment for courses in 2008, 2009, and 2010, and was the difference between her tuition and the tuition assistance granted by the Army.  She was specifically informed that VA was prohibited from paying benefits under Chapter 30, non Top- Up, for any course for which the Department of Defense had awarded tuition assistance.  She was told that if she received benefits under the Government GI bill for any course that she had received tuition assistance or tuition assistance Top-Up, she was to "CONTACT US IMMEDIATELY" (VA had the words typed in capital letters).  

In April 2010 she was informed by VA that a review of her education benefits reflected she had already received regular Chapter 30 benefits for the same terms for which she received Department of Defense tuition assistance.  She was told that VA was prohibited from paying benefits under Chapter 30, non Top-Up, for any course that the Department of Defense had awarded tuition assistance.  She was informed that VA had evidence that she received Chapter 30 and tuition assistance for a number of courses taken at the University of Mary from 2008 to 2010.  

As noted above, in an April 2010 statement in support of her claim, the appellant expressed complaints that VA "was in error" for approving and paying her Chapter 30 benefits from September 2007 until January 2008 and from 2008 until the present because of her National Guard status.  She stated that VA sent her tuition Top-Up  from September 2008 until January 2010. She added "my GOARMYED counselor was the person that submitted the Top Up benefits.  The VA should have caught this issue a long time ago and not paid benefits that I was not entitled to.  I believe again this is a VA error and not my error."  She stated that after she received "these letters, I made numerous calls to the VA inquiring if I was in fact eligible to receive these benefits.  The answer was always YES (emphasis by Appellant).  Please refer back to call notes in your system to verify my contacts."  The appellant did not provide names or addresses of any individuals with whom she was in contact and she did not provide the name or names of any educational counselor with the Department of the Army.  

Given these factors and that the appellant is unrepresented, the case is REMANDED for the following actions:

1.  The appellant should be contacted and asked to provide more specific information with regard to any individuals with whom she discussed her tuition assistance situation with the Department of the Army and with VA, particularly the individuals who she claims told her that she was eligible to receive benefits.

* The appellant must be requested to specify whether she is (a) contending that she was entitled to both Chapter 30 benefits and "TOP-UP" benefits simultaneously; and/or (b) contending that the debt was not validly incurred due to administrative or other error and (c) if the debt is found to be valid, whether she desires a waiver of such debt. 

2.  Any individuals named in the appellant's response should be contacted and asked to provide information with regard to their recollections of their contacts with the appellant pertaining to her receiving educational benefits.  Any information obtained should be associated with the claims folder.

3.  The Office of the Registrar at the University of Mary, 7500 University Drive, Bismarck, North Dakota 58504 should be contacted and asked to provide copies of the appellant's financial aid records/payment records to determine if any checks were sent directly to the appellant or to the school. Any response from the school is to be associated with the claims file.

4.  Depending on the appellant's response and after completing the requested action, and any additional development deemed warranted, the RO will readjudicate the issues of whether the debt was validly incurred by the appellant and IF SHE REQUESTS SUCH ACTION, whether a waiver of recovery of an overpayment of educational benefits should be authorized. The appellant will be requested to complete VA Form 5655 (Financial Status Report), listing her monthly income, monthly expenses, assets, and debts, to include any supporting evidence and/or records.  

If the benefit sought on appeal is not granted to the Appellant's satisfaction, the RO should furnish her with an appropriate Supplemental Statement of the Case that includes a comprehensive and understandable audit of all monetary amounts paid to the appellant; citation to and discussion of all additional legal authority considered, along with clear reasons and bases for its determination, and afford her an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development in adjudication.  It is not the Board's intent to imply whether the Appellant's request should be granted or denied.  The Appellant need take no action unless otherwise notified, but she may furnish additional evidence in her argument during the appropriate time frame.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


